     Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN
________________________________________________________________________________

UNITED STATES OF AMERICA,

                           Plaintiff,                         JURY INSTRUCTIONS
      v.
                                                                     19-cr-90-wmc
FREDERICK G. KRIEMELMEYER,

                         Defendant.
________________________________________________________________________________


                      II. POST TRIAL JURY INSTRUCTIONS
      Members of the jury, you have seen and heard all the evidence. Before arguments
of the attorneys, I will instruct you on the law. Afterwards, I will give you brief
instructions on conducting your deliberations and then the case will be in your hands.


                      CONSIDERATION OF THE EVIDENCE
      All of the introductory instructions that I gave you at the beginning of this trial
are still in effect. I will give you copies of those instructions to take back to the jury
room with you.


      You have received evidence of a statement said to be made by the defendant to
________________. You must decide whether the defendant did make the statement. If
you find that the defendant did make the statement, then you must decide what weight,
if any, you believe the statement deserves. In making this decision, you should consider
all matters in evidence having to do with the statement, including those concerning the
defendant himself, and the circumstances under which the statement was made.


      In deciding the believability of witnesses, you should judge defendant's testimony
in the same way as you judge the testimony of any other witness.
     Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 2 of 15




      As I told you at the outset, the defendant has an absolute right not to testify or
present evidence. In arriving at your verdict, you must not consider the fact that the
defendant did not testify or present evidence. You should not even discuss it in your
deliberations.


      You have heard evidence that the defendant committed acts other than the ones
charged in the indictment. Specifically, _________________________________. Before
using this evidence, you must decide whether it is more likely than not that the
defendant did the acts that are not charged in the indictment. If you decide that he did,
then you may consider this evidence to held you decide _____________________________.
You may not consider this evidence for any other purpose. Keep in mind that the
defendant is only on trial here for attempting to evade taxes for the years charged in the
indictment, not for these other acts.
      You may not use this evidence to infer that the accused has a certain character
trait and that the accused acted in conformity with that trait with respect to the offenses
charged in this case. The issue is not whether the accused is of good or bad character
but whether the government has proven the charges beyond a reasonable doubt.


      [The court took judicial notice of the fact that defendant has previously been
convicted of a crime. You may accept these facts as proved, but are not required to do
so. You may consider this evidence only in deciding whether a tax was due and owing
as required in Element 1 of Count 1, whether the defendant knew he had a duty to pay
the tax as required in Element 2 of Counts 1-4, and/or whether the defendant acted
willfully as required in Element 4 of Counts 1-4. You may not consider it for any other
purpose.]


                                            2
     Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 3 of 15




       You have heard evidence that before the trial, witnesses made statements that
may be inconsistent with their testimony here in court. If you find that it is inconsistent,
you may consider the earlier statement only in deciding the truthfulness and accuracy
of that witness’s testimony in this trial. You may not use it as evidence of the truth of
the matters contained in that prior statement. If that statement was made under oath,
you may also consider it as evidence of the truth of the matters contained in that prior
statement.


       [A statement made by the defendant before trial that is inconsistent with the
defendant's testimony here in court may be used by you as evidence of the truth of the
matters contained in it, and also in deciding the truthfulness and accuracy of the
defendant's testimony in this trial.]


       ______________________________________has admitted lying under oath. You
may give his testimony such weight as you believe it deserves, keeping in mind that it
must be considered with caution and great care.


       You have heard [a witness/witnesses], namely ________________, who gave
opinions and testimony about ___________________. You do not have to accept this
witness’s opinions or testimony. You should judge this witness’s opinions and testimony
the same way that you judge the testimony of any other witness. In deciding how much
weight to give these opinions and testimony, you should consider how he reached his
[opinions/conclusions], and the factors that I have described for determining the
believability of testimony.




                                             3
     Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 4 of 15




       [You also have heard the testimony of an agent who testified to both facts and
opinions. Each of these types of testimony should be given its proper weight. As to the
agent’s testimony on facts, consider the factors set forth in other instructions regarding
how to weigh the credibility of witnesses. As to the agent’s testimony on opinions, you
are not required to accept these opinions. Give this testimony whatever weight you
think it deserves, considering the reasons given for the opinions, the witness'
qualifications and all of the other evidence in the case.]


       [Certain [summaries/charts] were admitted into evidence. You may use these
[summaries/charts] as evidence [even though the underlying documents were not
presented].
       The accuracy of the [summaries/charts] has been challenged. [The underlying
[documents/evidence] also have been admitted so that you may determine whether the
summaries are accurate].
       [It is up to you to decide how much weight to give to the summaries.]


       Certain [summaries/charts] were shown to you to help explain other evidence that
was admitted, specifically ___________. These [summaries/charts] are not themselves
evidence or proof of any facts, [so you will not have these particular summaries/charts during
your deliberations]. If they do not correctly reflect the facts shown by the evidence, then
you should disregard those [summaries/charts] and determine the facts from the
underlying evidence.




                  DIRECT AND CIRCUMSTANTIAL EVIDENCE




                                              4
     Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 5 of 15




      You may have heard the terms “direct evidence” and “circumstantial evidence.”
Direct evidence is evidence that directly proves a fact. Circumstantial evidence is
evidence that indirectly proves a fact.
      For example, direct evidence that it was raining outside is testimony by a witness
that she was outside in the rain. Indirect evidence that it was raining outside is
testimony by a witness that she saw someone enter the room carrying a wet umbrella.
      You are to consider both direct and circumstantial evidence. The law does not
say that one is better than the other. It is up to you to decide how much weight to give
to any evidence, whether direct or circumstantial.




                                  THE INDICTMENT
      The indictment in this case is the formal method of accusing the defendant of an
offense and placing the defendant on trial. It is not evidence against the defendant and
it does not create any inference of guilt.


      The defendant is charged in the indictment as follows:


                          INTRODUCTORY ALLEGATIONS

                    1.     At times material to this indictment:

                   a. The defendant, Frederick G. Kriemelmeyer (the defendant),
            was a resident of Spring Grove, Minnesota, and operated a dental
            practice in La Crosse, Wisconsin, located in the Western District of
            Wisconsin.




                                             5
Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 6 of 15




             b. The Internal Revenue Service (IRS) was and is an agency of
      the United States, within the Department of the Treasury, responsible
      for enforcing and administering the tax laws of the United States.

             c. On or about November 19, 2007, the defendant was ordered
      by the United States District Court for the Western District of
      Wisconsin to pay $135,337 to the IRS for his unpaid individual income
      tax liabilities for calendar years 2000, 2002, 2003, and 2004.

            d. In or about June 2011, the defendant opened a dental practice
      in La Crosse, Wisconsin, which operated by charging and receiving
      payment from patients directly for services.

             e. In or about August 2011, the IRS issued notice to the
      defendant of the assessment of additional individual income taxes,
      penalties, and interest for calendar years 2000 through 2004.



                               COUNT 1
      1. The Introductory Allegations are incorporated here.

      2. From at least in or about June 2011 and continuing through at least
in or about February 2019, in the Western District of Wisconsin, and
elsewhere, the defendant, Frederick G. Kriemelmeyer, wilfully attempted to
evade and defeat the payment of income tax due and owing by him to the
United States of America, for the calendar years 2000 through 2004, by
committing the following affirmative acts, among others:

       a. Requiring his dental patients to pay for services in a manner to avoid
creating paper and tax records, including by, among other methods, cash,
checks payment to cash, and checks with the payee line left blank;

       b. Encouraging his dental patients to pay him for services with cash by
offering a discount to patients who paid with cash



                                       6
Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 7 of 15




       c. Paying his business and personal expenses in a manner to avoid
creating paper and tax records, including by, among other methods, using cash,
proceeds from cashed checks, money orders, and checks receiving from his
dental patients, including to pay wages for an individual working in his dental
office and the rents on his office and personal residence; and

      d. Running his business in a manner to avoid creating paper and tax
records, including by avoiding the creation of paystubs and other paper records
of employment.

                               COUNT 2
      1. The Introductory Allegations are incorporated here.

        2. During the calendar year 2013, the defendant, Frederick G.
Kriemelmeyer, received taxable income, upon which there was income tax due
and owing to the United States of America. Knowing the foregoing facts, and
failing to make an income tax return on or before April 15, 2014, as required
by law, to any proper officer of the IRS and to pay the income tax to the IRS,
the defendant, Frederick G. Kriemelmeyer, from in or about January 2013
through in or about April 15, 2014, in the Western District of Wisconsin and
elsewhere, willfully attempted to evade and defeat income tax due and owing
by him to the United States of America for the calendar year 2013, by
committing the following affirmative acts, among others:

       a. Requiring his dental patients to pay for services in a manner to avoid
creating paper and tax records, including by, among other methods, cash,
checks payable to cash, and checks with the payee line left blank;

       b. Encouraging his dental patients to pay him for services with cash by
offering a discount to patients who paid with cash;

       c. Paying his business and personal expenses in a manner to avoid
creating paper and tax records, including by, among other methods, using cash,
proceeds from cashed checks, money orders, and checks received from his



                                       7
Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 8 of 15




dental patients, including to pay wages for an individual working in his dental
office, and the rents on his office and personal residence; and

      d. Running his business in a manner to avoid creating paper and tax
records, including by avoiding the creation of paystubs and other paper records
of employment.

                               COUNT 3
      1. The Introductory Allegations are incorporated here.

        2. During the calendar year 2014, the defendant, Frederick G.
Kriemelmeyer, receiving taxable income, upon which there was income tax due
and owing to the United States of America. Knowing the foregoing facts, and
failing to make an income tax return on or before April 15, 2015, as required
by law, to any proper officer of the IRS and to pay the income tax to the IRS,
the defendants, Frederick G. Kriemelmeyer, from in or about January 2014
through in or about April 15, 2015, in the Western District of Wisconsin and
elsewhere, willfully attempted to evade and defeat income tax due and owing
by him to the United States of America for the calendar year 2014, by
committing affirmative acts, among others:

       a. Requiring his dental patients to pay for services in a manner to avoid
creating paper and tax records, including by, among other methods, cash,
checks payable to cash, and checks with the payee line left blank;

       b. Encouraging his dental patients to pay him for services with cash by
offering a discount to patients who paid with cash;

        c. Paying his business and personal expenses in a manner to avoid
creating paper and tax records, including by, among other methods, using cash,
proceeds from cashed checks, money orders, and checks received from his
dental patients, including to pay wages for an individual working in his dental
office, and the rents on his office and personal residence; and




                                       8
Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 9 of 15




      d. Running his business in a manner to avoid creating paper and tax
records, including by avoiding the creation of paystubs and other paper records
of employment.

                               COUNT 4
      1. The Introductory Allegations are incorporated here.

        2. During the calendar year 2015, the defendant, Frederick G.
Kriemelmeyer, received taxable income, upon which there was income tax due
and owing to the United States of America. Knowing the foregoing facts, and
failing to make an income tax return on or before April 15, 2016, as required
by law, to any proper officer of the IRS and to pay the income tax to the IRS,
the defendant, Frederick G. Kriemelmeyer, from in or about January 2015
through in or about April 15, 2016, in the Western District of Wisconsin and
elsewhere, willfully attempted to evade and defeat income tax due and owing
by him to the United States of America for the calendar year 2015, by
committing the following affirmative acts, among others:

       a. Requiring his dental patients to pay for services in a manner to avoid
creating paper and tax records, including by, among other methods, cash,
checks payable to cash, and checks with the payee line left blank;

       b. Encourage his dental patients to pay him for services with cash by
offering a discount to patients who paid with cash;

        c. Paying his business and personal expenses in a manner to avoid
creating paper and tax records, including by, among other methods, using cash,
proceeds from cashed checks, money orders, and checks receiving from his
dental patients, including to pay wages for an individual working in his dental
office, and the rents on his office and personal residence; and

      d. Running the business in a manner to avoid creating paper and tax
records, including by avoiding the creation of paystubs and other paper records
of employment.



                                      9
       Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 10 of 15




        A plea of not guilty to the charges against him has been entered on behalf of the
defendant.


        The defendant is not on trial for any act or any conduct not charged in the
indictment.


        The defendant is presumed to be innocent of the charges against him. This
presumption continues during every stage of the trial and your deliberations on the
verdict. It is not overcome unless from all the evidence in the case you are convinced
beyond a reasonable doubt that the defendant is guilty as charged.
        The government has the burden of proving the defendant’s guilt beyond a
reasonable doubt. This burden of proof stays with the government throughout the case.
The defendant is never required to prove his innocence or to produce any evidence at
all.


        The indictment charges that the offenses were committed "on or about" certain
dates. The government must prove that an offense happened reasonably close to the date
charged, but it is not required to prove that the alleged offense happened on this exact
date.


                      ELEMENTS OF COUNT 1:
        ATTEMPT TO EVADE OR DEFEAT PAYMENT OF INCOME TAX

        To sustain any of the charges against the defendant in Counts 1 through 4, the
government must prove these elements:
        (1) The defendant owed income tax for the calendar years 2000-2004;
        (2) The defendant knew that he had a legal duty to pay the tax;

                                           10
    Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 11 of 15




         (3) The defendant performed some affirmative act to evade payment of the tax;
         (4) In doing so, the defendant acted willfully, that is, with the intent to violate
his known legal duty to pay the tax.
         If you find from your consideration of all the evidence that the government has
proved each of these elements beyond a reasonable doubt as to the count that you are
considering, then you should find the defendant guilty of that count.
         On the other hand, if you find from your consideration of all the evidence that
the government has not proved all of these elements beyond a reasonable doubt as to the
count that you are considering, then you must find the defendant not guilty of that
count.


                     ELEMENTS OF COUNTS 2, 3 AND 4:
                 ATTEMPT TO EVADE OR DEFEAT INCOME TAX

         To sustain any of the charges against the defendant in Counts 2, 3 or 4, the
government must prove these elements:
         (1) At the time charged in Paragraph 2 of the count that you are considering, tax
was due and owing by the defendant;
         (2) The defendant knew that he had a legal duty to pay the tax;
         (3) The defendant performed some affirmative act to evade the tax;
         (4) In doing so, the defendant acted willfully, that is, with the intent to violate
his known legal duty to pay the tax.
         If you find from your consideration of all the evidence that the government has
proved each of these elements beyond a reasonable doubt as to the count that you are
considering, then you should find the defendant guilty of that count.
         On the other hand, if you find from your consideration of all the evidence that
the government has not proved all of these elements beyond a reasonable doubt as to the

                                             11
    Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 12 of 15




count that you are considering, then you must find the defendant not guilty of that
count.


         As used in these instructions, the defendant “knew” something if he realized what
he was doing and was aware of the nature of his conduct and did not act through
ignorance, mistake or accident. Knowledge may be proved by a defendant's conduct and
by all the facts and circumstances surrounding the case.


         For the purposes of Element (1) of Counts 2 through 4, if the defendant owed tax
for the year charged in the count that you are considering, then the tax was due and
owing as of April 15 of the following year.


         For the purposes of Counts 1 through 4, if the defendant has incurred a tax
liability, then it exists from the date the return is due. The government need not prove
that there was an administrative assessment of tax, or that the defendant received a tax
assessment.


         For Counts 1 through 4, the government need not prove the precise amount of
the additional tax owed, or that the defendant attempted to evade or defeat payment of
all the taxes for the time period. The government need only prove that the defendant
owed some tax from the time period in the count that you are considering and that he
attempted to willfully evade or defeat all or part of it.


         For the purposes of Element (3) of Counts 1 through 4, any conduct that is likely
to have a misleading or concealing effect can constitute an affirmative act. A lawful act



                                            12
    Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 13 of 15




can serve as an affirmative act if it is done with the intent to evade income tax.
However, the mere failure to file a tax return is not an affirmative act.


       For the purposes of Element (4) of Counts 1 through 4, a person does not act
willfully if he believes in good faith that he is acting within the law, or that his actions
comply with the law. Therefore, if the defendant actually believed that what he did was
in accord with the tax laws, then he did not willfully attempt to evade taxes. However,
a disagreement with the tax laws or a personal belief that the tax laws are invalid or
unenforceable, no matter how earnestly believed, will not negate willfulness. It is the
duty of all citizens to obey the law whether they agree with it or not.


       [Sole or exclusive intent to evade taxes is not required for the defendant to be
convicted of tax evasion. If tax evasion is among the motives for affirmative willful
conduct, then you may find that the defendant acted willfully in committing the crime
charged, even though the conduct may also serve other purposes.]


       In each of Counts 1through 4, the government has alleged four different types of
affirmative acts of evasion. The government does not need to prove that defendant
performed all of these affirmative acts, but it must prove that he performed at least one
of them to evade income tax.




                                            13
    Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 14 of 15




                                     DELIBERATIONS
         Upon retiring to the jury room, select one of your number as your presiding juror.
This person will preside over your deliberations and will be your representative here in
court.
         A verdict form has been prepared for you. [Court reads verdict form.] Take this form
to the jury room, and when you have reached unanimous agreement on the verdict, your
foreperson will fill in, date and sign the form.


         Each count of the indictment charges the defendant with having committed a
separate offense. You must consider each count and the evidence relating to it separate
and apart from the other count. You should return a separate verdict as to each count.
Your verdict of guilty or not guilty of an offense charged in one count should not control
your decision as to any other count.


         Although you have seen that the trial is being recorded by a court reporter, you
should not expect to be able to use trial transcripts in your deliberations. You will have
to rely on your own memories.


         The verdict must represent the considered judgment of each juror. Whether your
verdict is guilty or not guilty, it must be unanimous. You should make every reasonable
effort to reach a verdict. In doing so, you should consult with one another, express your
own views and listen to the opinions of your fellow jurors. Discuss your differences with
an open mind. Do not hesitate to re-examine your own views and change your opinion
if you come to believe it is wrong. But do not surrender your honest beliefs about the
weight or effect of evidence solely because of the opinions of your fellow jurors or for the
purpose of returning a unanimous verdict.

                                              14
    Case: 3:19-cr-00090-wmc Document #: 68-3 Filed: 02/21/20 Page 15 of 15




      The twelve of you should give fair and equal consideration to all the evidence and
deliberate with the goal of reaching an agreement consistent with the individual
judgment of each juror. You are impartial judges of the facts. Your only interest is to
determine whether the government has proved its case beyond a reasonable doubt.


      If it becomes necessary during your deliberations to communicate with the court,
you may send a note by a bailiff, signed by your foreperson or by one or more members
of the jury. No member of the jury should ever attempt to communicate with the court
by any means other than a signed writing, and the court will never communicate with
any member of the jury on any subject touching the merits of the case otherwise than
in writing, or orally here in open court. You will note from the oath about to be taken
by the bailiffs that they too, as well as all other persons, are forbidden to communicate
in any way or manner with any member of the jury on any subject touching the merits
of the case. You must not reveal to any person, including the court, your numerical split
on any verdict question until you have reached a unanimous verdict on every count.




                                           15
